     Case: 1:19-cv-04833 Document #: 1 Filed: 07/18/19 Page 1 of 14 PageID #:1




                        UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION



TJ CREATIVE, INC.                       )
(d/b/a SPORTSHEETS INTERNATIONAL, INC.) )
                                        )
             Plaintiff,                 )
                                        )                  Case No.
                                        )
        v.                              )
                                        )
                                        )                  JURY TRIAL DEMANDED
                                        )
LUXURIOUS BLISS, A CANADA COMPANY, )
AND JEAN PAUL, AN INDIVIDUAL,           )
                                        )
                                        )
             Defendants.                )


               COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES

       TJ Creative, Inc. d/b/a Sportsheets International, Inc., for its Complaint against

defendants Luxurious Bliss and Paul Jean alleges as follows:

                                       THE PARTIES

       1.     TJ Creative, Inc. (“Sportsheets”) is a California corporation that maintains its

principal place of business at 7436 Lorge Circle, Huntington Beach, California 92647.

       2.     Defendant Luxurious Bliss is, on information and belief, a company organized

under the laws of Canada that maintains a place of business at 7 Chemin Reddington, Otter Lake,

QC J0X2PO, Canada.

       3.     Defendant Paul Jean is, on information and belief, a resident of Canada having an

address of 7 Chemin Reddington, Otter Lake, QC J0X2PO, Canada, and is the owner, founder,

and controller of Luxurious Bliss. On information and belief, Paul Jean directs, actively
      Case: 1:19-cv-04833 Document #: 1 Filed: 07/18/19 Page 2 of 14 PageID #:1




participates in, controls, and benefits from the business of Luxurious Bliss.

                                  JURISDICTION AND VENUE

        4.      This is an action seeking remedies for trademark infringement and unfair

competition under the Lanham Act, 15 U.S.C. § 1114(a) and § 1125(a); for violation of the

Illinois Deceptive Trade Practices Act, 815 ILCS §§ 510/1-510/7; and for trademark

infringement and unfair competition under Illinois common law.

        5.      This Court has jurisdiction over this matter pursuant to 15 U.S.C. §1121 and 28

U.S.C. §§1331 and 1338(a) and (b) because it involves an action arising under the Lanham Act.

This Court has jurisdiction over the claims in this action that arise under the laws of the State of

Illinois pursuant to 28 U.S.C. § 1367(a), because the state law claims are so related to the federal

claims that they form part of the same case or controversy and derive from a common nucleus of

operative facts.

        6.      Venue is proper in this judicial district under 28 U.S.C. §1391, and this Court may

properly exercise personal jurisdiction over Defendants because Defendants directly target

business activities towards consumers in Illinois and cause harm to Sportsheets’ business within

this Judicial District. Defendants have targeted sales from Illinois residents by operating a fully

interactive and commercial website that offers to sell and on information and belief has sold

infringing products to residents of Illinois at LuxuriousBliss.com. Defendants are committing

tortious acts in Illinois, are engaging in interstate commerce, and have wrongfully caused

Sportsheets substantial injury in the State of Illinois.


                                     NATURE OF THE CASE

        7.      Sportsheets brings this action to protect one of its most valuable assets, namely,

the goodwill and consumer recognition associated with its UNDER THE BED trademark and



                                                   2
      Case: 1:19-cv-04833 Document #: 1 Filed: 07/18/19 Page 3 of 14 PageID #:1




brand. Sportsheets has used its UNDER THE BED trademark since at least as early as March

31, 2005 in connection with its well-known adult novelty products. Sportsheets has extensively

used its UNDER THE BED trademark and brand throughout the United States.

       8.      As set forth in greater detail below, without Sportsheets’ authorization or consent

and with full knowledge and willful disregard of Sportsheets’ prior common law and federally-

registered rights in its UNDER THE BED trademark, Defendants are and have been using the

confusingly similar mark UNDER THE BED RESTRAINTS in connection with Defendants’

identical adult novelty product. Defendants, therefore, have created circumstances whereby

members of the public and trade are likely to be led to believe incorrectly that Defendants and

their product are authorized by, sponsored by, or affiliated with Sportsheets and its well-known

UNDER THE BED mark and adult novelty products.

                                 COMMON ALLEGATIONS

                  (Plaintiff’s Business and UNDER THE BED Trademark)

       9.      Sportsheets is a leader in the design, development, and branding of a wide variety

of products in the adult novelty items and adult products industry.

       10.     Prior to the actions of Defendants alleged herein, Sportsheets adopted and has

since continuously used the UNDER THE BED trademark in connection with its adult novelty

products. To protect its mark, Sportsheets has obtained a federal trademark registration for the

UNDER THE BED RESTRAINT SYSTEM trademark (with “RESTRAINT SYSTEM”

disclaimed) for use with “sexual aids for enhancement of sexual pleasure and performance,

namely, fabric wrist-cuffs and fabric ankle cuffs with small metal attachments, and fabric

anchors with small metal attachments, all for use alone or in combination with other devices for

sexual positioning and role playing” in International Class 18 (hereinafter the “UNDER THE




                                                3
      Case: 1:19-cv-04833 Document #: 1 Filed: 07/18/19 Page 4 of 14 PageID #:1




BED” trademark). See Registration No. 4,669,665. A copy of the Trademark Office record of

this registration is attached hereto as Exhibit A.

       11.     Sportsheets distributes and sells products throughout the United States and the

world under its UNDER THE BED trademark and brand, which is and has been one of

Sportsheets’ most important trademarks and brands for many years. Sportsheets’ UNDER THE

BED trademark is a double entendre: it connotes that users can do something playful “under the

bed” while also connoting that, when finished using the product, users can quickly and easily

stow the product “under the bed.” These playful connotations make UNDER THE BED

suggestive of Sportsheets’ product. The UNDER THE BED trademark is distinctive, has

acquired secondary meaning, and denotes Sportsheets as the origin of the goods sold under that

trademark. Customers associate the UNDER THE BED trademark with Sportsheets.

       12.     Among other means of promotion, Sportsheets’ promotes its UNDER THE BED-

branded adult novelty products on its website at <www.sportsheets.com>, which is accessible

worldwide, in trade magazines, at industry conventions and through retail outlets throughout the

United States. An image of Sportsheets’ UNDER THE BED-branded product is shown below:




                                                     4
      Case: 1:19-cv-04833 Document #: 1 Filed: 07/18/19 Page 5 of 14 PageID #:1




       13.     For many years, and prior to Defendants’ unauthorized adoption and use of their

confusingly similar mark, Sportsheets has devoted significant time, effort and resources to

marketing and promoting adult novelty products under and in connection with its UNDER THE

BED trademark, establishing both common law rights as well as rights under the Lanham Act.

The UNDER THE BED trademark acquired distinctiveness well before the Defendants’

unauthorized use of their confusingly similar mark.

       14.     As a result of Sportsheets’ use and extensive promotion of its UNDER THE BED

trademark in connection with adult novelty products, the UNDER THE BED trademark has

become well-known and recognized by the relevant and consuming public as identifying and

distinguishing Sportsheets’ high quality adult novelty products. This consumer goodwill and

recognition in the UNDER THE BED trademark constitutes one of Sportsheets’ most valuable

assets. Accordingly, the integrity of Sportsheets’ UNDER THE BED trademark is extremely

important to Sportsheets, and crucial to the continued vitality and growth of its business.

      (Defendants’ Misappropriation of Sportsheets’ UNDER THE BED Trademark)

       15.     Like Plaintiff, Defendants make and sell adult novelty products. Defendants

promote and sell a wide variety of adult novelty products online through their website at

www.LuxuriousBliss.com, as well as on other e-commerce websites such as www.Etsy.com.

       16.     Around June 2019, and over fourteen years after Sportsheets began using its

UNDER THE BED trademark, Sportsheets became aware that Defendants were making and

selling a product under the mark UNDER THE BED RESTRAINTS (the “Infringing Mark”) in

connection with a product identical to that with which Sportsheets uses its UNDER THE BED

trademark. Attached hereto as Exhibit B, and reproduced below, is a photo of Defendants’




                                                 5
      Case: 1:19-cv-04833 Document #: 1 Filed: 07/18/19 Page 6 of 14 PageID #:1




identical product depicting the Infringing Mark UNDER THE BED RESTRAINTS:




       17.     When Sportsheets became aware of Defendants’ use of the Infringing Mark,

Sportsheets provided a cease and desist letter to Defendants demanding that Defendants remove

all internet references of the Infringing Mark, collect and destroy all remaining inventory of

products bearing such Infringing Mark, and agree to never offer any products bearing the

Infringing Mark in the future.

       18.     Notwithstanding Sportsheets’ demands, Defendant continued to and continues to

use and promote its identical adult novelty product under the Infringing Mark. Defendants’

UNDER THE BED RESTRAINTS-branded product is currently being offered at least on its

website, located at www.LuxuriousBliss.com. A printout of the product listing on Defendants’

website is attached hereto as Exhibit C.

       19.     Despite Sportsheets’ demands that Defendants cease use of the Infringing Mark,

Defendants have refused to comply with Sportsheets’ demands. Defendants’ knowledge of




                                              6
      Case: 1:19-cv-04833 Document #: 1 Filed: 07/18/19 Page 7 of 14 PageID #:1




Sportsheets’ prior use of the UNDER THE BED trademark and blatant disregard of Sportsheets’

intellectual property rights underscores Defendants’ bad faith and intentional misconduct.

       20.     Accordingly, there is no question that Defendants’ ongoing and unauthorized use

of the Infringing Mark is intentional and done with actual knowledge of Sportsheets’ prior use of

the UNDER THE BED trademark and with the intent to trade on and profit from the goodwill

associated therewith.

       21.     Defendants’ unauthorized use of the Infringing Mark is likely to confuse members

of the public in that it will lead the public to believe incorrectly that Sportsheets is the source of,

has endorsed or approved, or is somehow legitimately associated with Defendants or their

identical product, thereby injuring the goodwill Sportsheets has built in its UNDER THE BED

trademark.

       22.     In light of Defendants’ use of the Infringing Mark in connection with a product

identical to that offered by Sportsheets under its common law and federally-registered UNDER

THE BED trademark, and in light of Defendants’ refusal to accede to Sportsheets’ demands to

cease use of the Infringing Mark, Sportsheets had no choice but to protect its rights in its

valuable UNDER THE BED trademark through this action. All of these facts render this matter

an exceptional case.

                                             COUNT I

                         FEDERAL TRADEMARK INFRINGEMENT
                                 (15 U.S.C. § 1114(1)(a))

       23.     Plaintiff realleges and incorporates herein paragraphs 1 through 22 of this

Complaint.

       24.     Due to the renown of Sportsheets’ UNDER THE BED trademark for adult

novelty products, Defendants had actual knowledge of Sportsheets’ rights in its UNDER THE



                                                  7
      Case: 1:19-cv-04833 Document #: 1 Filed: 07/18/19 Page 8 of 14 PageID #:1




BED trademark prior to Defendants’ unauthorized use and continued unauthorized use of the

Infringing Mark for an identical adult novelty product.

       25.     Defendants thus have deliberately and willfully used the Infringing Mark to trade

upon the widespread goodwill, reputation, and selling power established by Sportsheets under its

UNDER THE BED trademark, and to pass their identical adult novelty product off as that of

Sportsheets.

       26.     Sportsheets has not consented to Defendants’ use of the Infringing Mark in

connection with the promotion and sale of Defendants’ identical adult novelty products.

       27.     Defendants’ unauthorized use of the Infringing Mark in connection with their

promotion and sales of an identical adult novelty product is likely to cause confusion, mistake, or

deception as to the affiliation, connection, or association of Defendants or their product with

Sportsheets and its federally-registered UNDER THE BED trademark in violation of 15 U.S.C.

§1114(1)(a).

       28.     Defendants’ unauthorized conduct has deprived and will continue to deprive

Sportsheets of the ability to control the consumer perception of its adult novelty products offered

in connection with its UNDER THE BED trademark, placing the valuable reputation and

goodwill of Sportsheets in the hands of Defendants, over whom Sportsheets has no control.

       29.     Because Defendants had actual notice of Sportsheets’ prior use of and rights in its

UNDER THE BED trademark before Defendants began using the Infringing Mark, Defendants

are willfully engaged in trademark infringement in violation of the Lanham Act. Thus, the

intentional nature of Defendants’ conduct renders this an exceptional case under 15 U.S.C. §

1117(a).




                                                8
      Case: 1:19-cv-04833 Document #: 1 Filed: 07/18/19 Page 9 of 14 PageID #:1




       30.     As a result of Defendants’ conduct, Sportsheets has suffered substantial damage

and irreparable harm to its UNDER THE BED trademark, constituting an injury for which

Sportsheets has no adequate remedy at law. Unless this Court enjoins Defendants’ conduct,

Sportsheets will continue to suffer irreparable harm.

                                           COUNT II

                            FEDERAL UNFAIR COMPETITION
                                  (15 U.S.C. § 1125(a))

       31.     Plaintiff realleges and incorporates herein paragraphs 1 through 30 of this

Complaint.

       32.     Defendants have deliberately and willfully used the Infringing Mark to trade on

Sportsheets’ hard-earned goodwill in its UNDER THE BED trademark and the reputation and

selling power Sportsheets has established in connection with its adult novelty products, as well

as to confuse consumers as to the origin and sponsorship of Defendants’ identical adult novelty

product.

       33.     Defendants’ unauthorized and tortious conduct has also deprived and will

continue to deprive Sportsheets of the ability to control the consumer perception of its products

marketed under its UNDER THE BED trademark, placing the valuable reputation and goodwill

of Sportsheets in the hands of Defendants, over whom Sportsheets has no control.

       34.     Defendants’ conduct is likely to cause confusion, mistake, or deception as to the

affiliation, connection, or association of Defendants with Sportsheets, and as to the origin,

sponsorship, or approval of Defendants and their goods, in violation of Section 43 of the Lanham

Act, 15 U.S.C. § 1125(a)(1).

       35.     As a result of Defendants’ conduct, Sportsheets has suffered substantial damage

and irreparable harm constituting an injury for which Sportsheets has no adequate remedy at law.



                                                9
     Case: 1:19-cv-04833 Document #: 1 Filed: 07/18/19 Page 10 of 14 PageID #:1




Sportsheets will continue to suffer irreparable harm unless this Court enjoins Defendants’

conduct.

                                           COUNT III

           VIOLATION OF ILLINOIS DECEPTIVE TRADE PRACTICES ACT
                            (815 ILCS §§ 510/1-510/7)

       36.     Plaintiff realleges and incorporates herein paragraphs 1 through 35 of this

Complaint.

       37.     Since 2005, Sportsheets has provided adult novelty products throughout the

United States and in the State of Illinois under the UNDER THE BED trademark. The UNDER

THE BED trademark is distinctive and denotes Sportsheets as the origin of the goods sold under

that trademark. Customers associate the UNDER THE BED trademark with Sportsheets.

       38.     After Sportsheets began marketing and selling its adult novelty products under the

UNDER THE BED trademark, Defendants began offering and selling an identical adult novelty

product under the Infringing Mark, UNDER THE BED RESTRAINTS, without authorization

from Sportsheets.

       39.     With full knowledge of Sportsheets’ rights in the UNDER THE BED trademark,

Defendants have used and continue to use a confusingly similar trademark in connection with an

identical product with the deliberate purpose of obtaining the benefit of the goodwill and

reputation of Sportsheets.

       40.     Defendants’ acts described herein are likely to, and are intended to, confuse and

deceive the public as to origin, sponsorship, or approval of Defendants’ products by Sportsheets.

       41.     Defendants’ actions constitute deceptive trade practices in violation of the Illinois

Uniform Deceptive Trade Practices Act, 815 ILCS §§ 510/1-510/7.




                                                10
       Case: 1:19-cv-04833 Document #: 1 Filed: 07/18/19 Page 11 of 14 PageID #:1




        42.    Because Defendants had actual notice of Sportsheets’ prior use of and rights in its

UNDER THE BED trademark before Defendants began using the Infringing Mark, Defendants

are willfully engaged in common law trademark infringement in violation of Illinois common

law.

        43.    As a result of Defendants’ willful conduct, Sportsheets is likely to suffer harm,

and has in fact already been injured. Unless this Court enjoins Defendants’ conduct, Sportsheets

will continue to suffer irreparable harm.

                                            COUNT V

                        VIOLATION OF ILLINOIS COMMON LAW

        44.    Plaintiff realleges and incorporates herein paragraphs 1 through 43 of this

Complaint.

        45.    Since 2005, Sportsheets has provided adult novelty products throughout the

United States and in the State of Illinois under the UNDER THE BED trademark. The UNDER

THE BED trademark is distinctive, has acquired secondary meaning, and denotes Sportsheets as

the origin of the goods sold under that trademark. Customers associate the UNDER THE BED

trademark with Sportsheets.

        46.    After Sportsheets began marketing and selling its adult novelty products under the

UNDER THE BED trademark, Defendants began offering and selling an identical adult novelty

product under the Infringing Mark, UNDER THE BED RESTRAINTS, without authorization

from Sportsheets.

        47.    Defendants’ acts described herein constitute trademark infringement and unfair

competition in violation of Illinois common law as Defendants have used in commerce the

Infringing Mark, which is a false designation of origin which is likely to cause confusion,




                                               11
       Case: 1:19-cv-04833 Document #: 1 Filed: 07/18/19 Page 12 of 14 PageID #:1




mistake, or deception as to the affiliation, connection, or association of Defendants with

Sportsheets, or as to the origin, sponsorship, or approval of Defendants’ products by Sportsheets.

        48.    Defendants’ unauthorized conduct also has deprived and will continue to deprive

Sportsheets of the ability to control the consumer perception of its adult novelty products offered

in connection with its UNDER THE BED trademark, placing the valuable reputation and

goodwill of Sportsheets in the hands of Defendants, over whom Sportsheets has no control.

        49.    Because Defendants had actual notice of Sportsheets’ prior use of and rights in its

UNDER THE BED trademark before Defendants began using the Infringing Mark, Defendants

are willfully engaged in common law trademark infringement in violation of Illinois common

law.

        50.    As a result of Defendants’ conduct, Sportsheets is likely to suffer harm, and has in

fact already been injured. Unless this Court enjoins Defendants’ conduct, Sportsheets will

continue to suffer irreparable harm.

                                       PRAYER FOR RELIEF

        WHEREFORE, Plaintiff requests that this Court enter a judgment in its favor and against

Defendants as follows:

        A.     Declaring that Defendants have willfully infringed Sportsheets’ UNDER THE

BED trademark and have willfully engaged in deceptive trade practices and unfair competition;

        B.     Preliminarily and permanently enjoining and restraining Defendants, and

Luxurious Bliss’ parents, subsidiaries, holding companies, licensees, owners, directors, officers,

partners, assigns, related entities, affiliates, predecessors, successors, employees, representatives,

trustees, receivers, agents, and distributors, and any other persons or entities acting on behalf of

Defendants or with Defendants’ authority, from:




                                                 12
Case: 1:19-cv-04833 Document #: 1 Filed: 07/18/19 Page 13 of 14 PageID #:1




        (1)    using, selling, offering for sale, holding for sale, advertising or promoting
               any goods or services under or in connection with any mark, trade name,
               trademark, service mark, Internet domain name or other designation of
               origin that is comprised in whole or in part of the Infringing Mark or any
               other marks confusingly similar to Sportsheets’ UNDER THE BED
               trademark, or which include UNDER THE BED or UNDER BED; or

        (2)    doing any act or thing that is likely to induce the belief that Defendants’
               goods, services or activities are in some way connected with Sportsheets’
               business, or that is likely to injure or damage Sportsheets’ UNDER THE
               BED trademark or business; and

 C.     Requiring that Defendants:

        (1)    reimburse Sportsheets for all damages it has suffered due to Defendants’
               acts complained of herein;

        (2)    pay to Sportsheets exemplary and/or enhanced damages;

        (3)    deliver to Sportsheets’ counsel for destruction all products and packaging
               bearing the Infringing Mark that have not been sold that are in their
               possession or control within twenty (20) days of the entry of the Order;
               and

        (4)    reimburse Sportsheets the costs it has incurred in bringing this action,
               together with its reasonable attorneys’ fees and disbursements; and

 D.     Awarding Sportsheets such other and further relief as this Court deems equitable.




                                        13
      Case: 1:19-cv-04833 Document #: 1 Filed: 07/18/19 Page 14 of 14 PageID #:1




Dated: July 18, 2019                          Respectfully Submitted,


                                       By:    s/ James P. Muraff
                                              One of the Attorneys for Plaintiff,
                                              TJ Creative, Inc. (d/b/a Sportsheets
                                              International, Inc.)



James P. Muraff, Esq.
Kevin C. May, Esq.
Kara C. Smith, Esq.
NEAL, GERBER & EISENBERG LLP
Two North LaSalle Street
Chicago, Illinois 60602
Telephone: (312) 269-8000
Facsimile: (312) 269-1747
29554250.1




                                         14
